IN THE COURT OF APPEALS OF IOWA

                                   No. 21-0532
                              Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRUCE CRANE, JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Story County, James C. Ellefson,

Judge.



      Bruce Crane appeals the district court’s denial of his motion to sever three

sexual abuse and lascivious acts cases. AFFIRMED.




      Martha J. Lucey, State Appellate Defender, and Ashley Stewart, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee.




      Considered by Bower, C.J., and Vaitheswaran and Chicchelly, JJ.
                                         2


VAITHESWARAN, Judge.

       The State filed separate criminal complaints accusing Bruce Crane of

crimes against three children. The State later moved to consolidate the cases.

Crane responded with a resistance to the consolidation motion and a motion to

sever the charges. Following a hearing, the district court granted the consolidation

motion and denied the severance motion.

       The State filed an amended trial information charging Crane with two counts

of third-degree sexual abuse and one count of lascivious acts with the first child,

one count of third-degree sexual abuse and two counts of lascivious acts with the

second child, and one count of lascivious acts with the third child. A jury found

Crane guilty on all counts except the single count against the third child.

       On appeal, Crane contends “[t]he district court erred in denying [his] motion

to sever the counts against him because charges involving multiple, separate sex

acts with multiple alleged victims are too prejudicial to join.” He concedes our

review is for an abuse of discretion. See State v. Romer, 832 N.W.2d 169, 181

(Iowa 2013).

       Iowa Rule of Criminal Procedure 2.6(1) states:

              Two or more indictable public offenses which arise from the
       same transaction or occurrence or from two or more transactions or
       occurrences constituting parts of a common scheme or plan, when
       alleged and prosecuted contemporaneously, shall be alleged and
       prosecuted as separate counts in a single complaint, information or
       indictment, unless, for good cause shown, the trial court in its
       discretion determines otherwise.

The goals of the rule are “judicial economy and allowing prosecutors more leeway

in charging multiple offenses.” State v. Lam, 391 N.W.2d 245, 251 (Iowa 1986).

Those twin goals inform the first part of the analysis under the rule—whether there
                                          3

was a common scheme or plan. See Romer, 832 N.W.2d at 182 (stating “the State

had the right to charge multiple counts in the same offense to achieve judicial

economy” in connection with whether there was a common scheme or plan). The

second part of the analysis turns on whether there is good cause to sever the

charges. See State v. Elston, 735 N.W.2d 196, 199 (Iowa 2007) (“Although the

existence of a ‘common scheme or plan’ indicates the charges should be joined,

the district court nonetheless had discretion to sever the charges for good cause.”

(citation omitted)). “To prove the district court abused its discretion in refusing to

sever charges, [a defendant] bears the burden of showing prejudice resulting from

joinder outweighed the State’s interest in judicial economy.” Id.; see also Romer,

832 N.W.2d at 183 (dividing the analysis into two parts and stating the second part

is whether prejudice outweighed judicial economy).

       Crane does not challenge the district court’s determination that the offenses

were part of a common scheme or plan. His decision to bypass the first prong is

understandable; there is no question that “[a]ll of the crimes alleged in this case

. . . could be found to have been motivated by his desire to satisfy sexual desires

through the victimization of children.” Elston, 735 N.W.2d at 199; see also State

v. Dicks, 473 N.W.2d 210, 213–14 (Iowa Ct. App. 1991) (citing “similar acts carried

out in similar ways with [the defendant’s] long standing and continuing motive to

gratify himself and, perhaps, to corrupt the morals of several children”).

       Crane focuses on the second prong and specifically the possibility that, with

consolidation, there would be a greater likelihood of conviction based on an

impermissible consideration of his propensity to commit these types of crimes. His

argument is premised on Iowa Rule of Evidence 5.404(b), which addresses
                                           4


whether the “challenged evidence is relevant and material to some legitimate issue

other than a general propensity to commit wrongful acts.” State v. Barrett, 401

N.W.2d 184, 187 (Iowa 1987); see also State v. Thoren, ___ N.W.2d ___, ___,

2022 WL 569141, at *8 (Iowa 2022) (“Prior bad acts evidence is always propensity

evidence in the sense that it has the ‘potential for the jury to draw the inference . . .

that because the defendant did this kind of thing before, he did it on the charged

occasion.’” (quoting State v. Richins, 496 P.3d 158, 166 (Utah 2021))).

       The supreme court addressed the argument in Lam.                      The court

distinguished the evidentiary rule from the joinder rule, stating the “evidentiary rule

deals with what evidence is properly admissible to prove the crime charged. The

joinder of offenses rule deals with the more basic question of what crimes can be

charged and tried in a single proceeding.” Lam, 391 N.W.2d at 250. The court

said, “The two rules deal with different questions, making the wholesale

importation of the evidentiary rule into the law dealing with joinder of offenses

inappropriate.” Id. (quoting State v. McCrary, 621 S.W.2d 266, 271 n.7 (Mo.1981)).

While Lam made this point in the context of the “common scheme or plan” part of

the analysis, Romer reiterated the point in conjunction with the second prong.

There, the court pointed out that the defendant’s only argument under the prejudice

step of the joinder analysis “pertain[ed] to our evidentiary rule on propensity.”

Romer, 832 N.W.2d at 183. Citing Lam, the court stated, “we have previously

found that an attempt to equate our evidentiary rule’s principles with [joinder]

principles is inapposite.” Id; cf. State v. Cox, 781 N.W.2d 757, 759 (Iowa 2010)

(holding unconstitutional Iowa Code section 701.11 (2007) authorizing the

admission of “another sexual abuse” in a criminal prosecution for sexual abuse);
                                           5

see also Thoren, ___ N.W.2d at ___, 2022 WL 569141, at *7 (summarizing the

holding of Cox). To the extent Crane asks us to reconsider Romer, we are not at

liberty to do so. See State v. Cook, No. 17-1524, 2018 WL 6120243, *1 (Iowa Ct.

App. Nov. 21, 2018) (citing State v. Miller, 841 N.W.2d 583, 584 n.1 (Iowa 2014))

(“Generally, it is the role of the supreme court to decide if case precedent should

no longer be followed.”). In short, Romer forecloses Crane’s argument that “[t]he

evidence of each allegation was not cross-admissible, which would show

prejudice.”

       We turn to Crane’s assertion that “t]he nature of the charges in this case

also weigh toward a finding of prejudice” since “[t]he inflammatory nature of the

alleged inappropriate sexual conduct with minors makes it difficult for the jury to

separate the proof for both cases.” The argument is a variant of the propensity

argument. In particular, the supreme court has focused on the nature of charges

in balancing the probative value of evidence against the prejudicial effect under

Rule 5.404(b). See, e.g., State v. Most, 578 N.W.2d 250, 254 (Iowa 1998) (stating

“[t]he high level of prejudice inherent in evidence of a defendant’s prior sex crimes

is unquestionable”, with a “strong tendency for the jury to use it for an improper

purpose” when applying the rule).        Assuming the prejudice analysis used in

applying that rule may be imported into the joinder analysis, we are persuaded the

inherently “inflammatory nature of the offenses” was outweighed by the entwined

evidence. See Romer, 832 N.W.2d at 183 (“The evidence is clearly relevant and

legally intertwined.”). Notably, the district court gave the jury a limiting instruction.

See id.; State v. Oetken, 613 N.W.2d 679, 689 (Iowa 2000) (“[The jury] was also

admonished to consider [the defendant’s] guilt or innocence on each count
                                          6


separately.”). The fact that the jury found Crane not guilty on one count suggested

the jury followed the instruction and did “not consider” the other acts “as proving

that [Crane] actually committed” the “charged acts.” See State v. Wise, No. 19-

1353, 2021 WL 1400771, at *4 (Iowa Ct. App. Apr. 14, 2021) (“[Defendant] ignores

the fact that the jurors returned verdicts on lesser included offenses for that date,

signaling their ability to set emotion aside in assessing the evidence.”).

       The district court did not abuse its discretion in granting the consolidation

motion and in denying the severance motion.

       AFFIRMED.